Citation Nr: 1029825	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  09-14 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for the 
service-connected psychophysiological musculoskeletal disorder 
(tension headaches), previously diagnosed as residuals of gunshot 
wound to the right forehead. 

2.  Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected gastroesophageal reflux disease (GERD) 
and moderate sized sliding-type hiatal hernia, claimed as 
gastrointestinal condition (gastrointestinal disorder).  

3.  Entitlement to a separate disability evaluation for 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran served on active duty from July 1958 to July 1960.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico, that continued the 
Veteran's 30 percent evaluation for the service-connected 
psychophysiological musculoskeletal disorder, granted entitlement 
to service connection for the Veteran's gastrointestinal disorder 
and assigned an initial 10 percent evaluation effective November 
30, 2007, and denied entitlement to a separate disability 
evaluation for headaches.  

The Veteran filed a notice of disagreement in August 2008 with 
respect to the denial of his claim for a separate disability 
evaluation for headaches, and with respect to the denial of an 
increased evaluation for his service-connected 
psychophysiological musculoskeletal disorder.  In April 2009, the 
Veteran filed a notice of disagreement with respect to the 
initial evaluation assigned for his service-connected 
gastrointestinal disorder.  In April 2009, the RO issued a 
statement of the case addressing the Veteran's 
psychophysiological musculoskeletal disorder increased rating 
claim, and the Veteran filed a substantive appeal the same month.  
The RO issued a statement of the case dated in June 2009 
addressing the initial rating assigned to the Veteran's service-
connected gastrointestinal disorder, and the Veteran filed a 
substantive appeal in August 2009.  

In a September 2009 statement, the Veteran's representative 
indicated that the Veteran had been scheduled for a hearing at 
the RO on September 29, 2009.  The representative indicated that 
the Veteran wished to cancel this hearing.  

As the Veteran has perfected an appeal as to the initial rating 
assigned for his service-connected gastrointestinal disorder, the 
Board has characterized the issue in accordance with the decision 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for increased 
ratings), which requires consideration of the evidence since the 
effective date of the grant of service connection. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issue of entitlement to a separate disability evaluation for 
headaches is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.   The Veteran's service-connected psychophysiological 
musculoskeletal disorder is not productive of occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships. 

2.  The Veteran's service-connected gastroesophageal reflux 
disease and moderate sized sliding-type hiatal hernia is not 
productive of severe manifestations with diarrhea, or alternating 
diarrhea and constipation, with more or less constant abdominal 
distress.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent rating 
for the service-connected psychophysiological musculoskeletal 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.126, 4.130, Diagnostic Code 9423 (2009).

2.  The criteria for an initial evaluation in excess of 10 
percent for the Veteran's service-connected gastrointestinal 
disorder have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7319 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and to assist a claimant 
in developing the information and evidence necessary to 
substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify 
the claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

By way of letters dated in November and December 2007, October 
2008, and May 2010, the Veteran was furnished notice of the type 
of evidence needed in order to substantiate the claims.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was also 
generally informed that he should send to VA evidence in his 
possession that pertains to the claims and advised of the basic 
law and regulations governing the claims, the cumulative 
information and evidence previously provided to VA (or obtained 
by VA on the Veteran's behalf), and provided the basis for the 
decisions regarding the claims.

The Veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was necessary 
to substantiate the claims, and he was informed of the cumulative 
information and evidence previously provided to VA, or obtained 
by VA on his behalf.

In this regard, with respect to the Veteran's initial increased 
rating claim for his service-connected gastrointestinal disorder, 
the Court in Dingess v. Nicholson held that upon receipt of an 
application for service connection, VA is required to notify a 
claimant of what information and evidence will substantiate the 
elements of the claim for service connection, including that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In Dingess, however, the 
Court also declared, that "[i]n cases where service connection 
has been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim has 
been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been fulfilled."  
Id. at 491.  Such is the case here, and therefore, no further 
VCAA notice is required with respect to the Veteran's claim for 
an initial higher disability rating for his gastrointestinal 
disorder; and under the circumstances, there is no prejudice to 
the Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

Moreover, it is apparent that the Veteran has actual knowledge of 
the criteria necessary to warrant higher ratings for his service-
connected disabilities, as his representative specifically listed 
this criteria in a March 2010 Statement of Accredited 
Representation in Appealed Case, and in a June 2010 Appellant's 
Brief.  

For the reasons above, VA substantially complied with the 
specific requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and the 
relative duties of VA and the claimant to obtain evidence); 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies the VCAA notice); and 38 C.F.R. § 
3.159(b) (the content of the notice requirement, pertaining to 
the evidence in the claimant's possession or a similar request to 
that effect).  In this context, it is well to observe that VCAA 
requires only that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993; Sutton v. Brown, 9 Vet. 
App. 553 (1996).

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claims.  38 
U.S.C.A. § 5103A.  In particular, the information and evidence 
associated with the claims files consists of the Veteran's 
service records, private and VA post-service treatment records 
and reports, multiple VA examinations, and written statements 
submitted by the Veteran and his representative in support of the 
claims.

Based on the foregoing, there is no identified evidence that has 
not been accounted for with respect to the Veteran's claims and, 
under the circumstances of this case, VA has satisfied its duty 
to assist the Veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 38 
U.S.C.A. § 5103A.

II.  Higher ratings

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 38 
C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where an increase in the level of a service-connected disability 
is at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, 
where the question for consideration is the propriety of the 
initial evaluation assigned after the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson v. Brown, 12 Vet. App. at 126.  In this 
regard, a claimant may experience multiple distinct degrees of 
disability that might result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  See 38 
C.F.R. § 4.14.  A claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 
U.S.C.A. § 1155).  This would result in pyramiding, contrary to 
the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as the 
Veteran's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  Any change in diagnostic code by a 
VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  Where a Veteran has been 
diagnosed as having a specific condition and the diagnosed 
condition is not listed in the Ratings Schedule, the diagnosed 
condition will be evaluated by analogy to closely-related 
diseases or injuries in which not only the functions affected, 
but the anatomical localizations and symptomatology, are closely 
analogous.  38 C.F.R. § 4.20.

A.  Entitlement to an evaluation in excess of 30 percent for 
psychophysiological musculoskeletal disorder.

In September 1980, the Board denied an evaluation in excess of 30 
percent for the Veteran's psychophysiological musculoskeletal 
disorder.  At that time the Veteran's disorder was evaluated 
under the general rating formula for psychoneurotic disorders.  
The evaluation was under Diagnostic Code 9504  (Diagnostic Code 
9505 in the prior RO rating action) in effect at that time.  This 
Diagnostic Code is no longer in effect.  The rating schedule was 
revised effective November 7, 1996.  After that date, any claim 
for increase rating must be considered under the new criteria set 
forth below.  In this regard, the Veteran's evaluation has been 
in effect for over 20 years.  Since the 30 percent rating has 
been in effect for more than 20 years, the rating is protected by 
law against reduction.  38 C.F.R. § 3.951.

The Veteran's service-connected disorder is analogous to 
Somatoform disorders, and will therefore be evaluated under 
Diagnostic Code 9423.  

Diagnostic Code 9423 is part of the General Rating Formula for 
Mental Disorders at 38 C.F.R. § 4.130.  This formula provides the 
following ratings for psychiatric disabilities:

A 10 percent rating is warranted where the disability is 
productive of occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted where the disability is 
productive of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent rating is warranted where the disability is 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A 70 percent rating is warranted where the disability is 
productive of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability 
to establish and maintain effective relationships.

A 100 percent rating is warranted where the disability is 
productive of total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name. 38 C.F.R. § 4.130.

In Mittleider v. West, 11 Vet. App. 181 (1998), the Court held 
that VA regulations require that, unless the symptoms and/or 
degree of impairment due to a service-connected psychiatric 
disability can be distinguished from any other diagnosed 
psychiatric disorders, e.g., major depression and alcohol 
dependence, VA must consider all psychiatric symptoms in the 
adjudication of the claim.

The Board further notes that a Global Assessment of Functioning 
(GAF) rating is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of mental-
health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  The Board notes that an examiner's classification of 
the level of psychiatric impairment, by a GAF score, is to be 
considered but is not determinative of the percentage rating to 
be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal 
symptoms (e.g., mild anxiety before an exam), good functioning in 
all areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more than 
everyday problems or concerns (e.g., an occasional argument with 
family members).

GAF scores ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily falling 
behind in schoolwork).

GAF scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).

Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).

A score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to function 
in almost all areas. A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene (e.g., 
smears feces) or gross impairment in communication (e. g., 
largely incoherent or mute).

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain minimal 
personal hygiene or serious suicidal acts with clear expectation 
of death. See 38 C.F.R. § 4.130.

The medical evidence in this case consists of post-service 
treatment records and VA examinations dated in February 2008 and 
October 2009.

The February 2008 VA examiner indicated that the Veteran's claims 
file had been reviewed in connection with the examination and 
report.  The examiner indicated that a review of the Veteran's 
medical records showed evidence of psychiatric treatment of long-
standing duration with diagnoses of somatization disorder and 
generalized anxiety disorder, but no psychiatric in-patient 
admissions.  The Veteran was noted to be taking medication for 
his condition, to include anti-depressants, and was also 
indicated to be undergoing individual psychotherapy.  The Veteran 
indicated that he slept well at night with the medication.  The 
Veteran indicated a number of somatic complaints that included 
gastrointestinal problems, decreased libido, and numbness on the 
right side of his body.  Upon examination, the Veteran was 
casually, but adequately dressed and groomed.  He was alert, in 
full contact with reality and well aware of the interview 
situation.  The Veteran was indicated to be tense, but his speech 
was spontaneous, clear, and coherent.  The examiner indicated 
that the Veteran was quite verborrheic and that the main content 
of his conversation was about all of the somatic complaints and 
conditions he wants to relate to his military service.  His 
affect was appropriate and his mood was anxious.  He was not able 
to do serial 7s, but was able to spell a word forward and 
backward.  He was oriented as to person, place, and time, and was 
indicated to have an overabundance of ideas.  He was noted to 
understand the outcome of his behavior.  The Veteran's 
intelligence was indicated to be average, and he was noted to 
have no sleep problems, no hallucinations, no obsessive or 
ritualistic behavior, no panic attacks, no homicidal or suicidal 
thoughts, no episodes of violence, and good impulse control.  The 
Veteran was indicated to have the ability to maintain minimum 
personal hygiene and have no problems with activities of daily 
living.  The Veteran's remote memory was normal, and his recent 
and immediate memory was found to be mildly impaired.  The 
Veteran was noted to have retired in 1997, as he was eligible by 
age or duration of work.  After examination, the Veteran was 
diagnosed with somatization disorder and given a GAF score of 65.  
With respect to the effect of the disorder on the Veteran's 
occupation and social functioning, the examiner stated that there 
was not total occupational and social impairment due to mental 
disorder signs and symptoms; the mental disorder did not result 
in deficiencies in judgment, thinking, family relations, work, 
mood, or school; there was no reduced reliability and 
productivity; there was no occasional decrease in work efficiency 
or intermittent periods of inability to perform occupational 
tasks but with otherwise generally satisfactory functioning in 
routine behavior, self-care, and conversation; and there was no 
transient or mild signs and symptoms of mental disorder and no 
decreased work efficiency and ability to perform occupational 
tasks only during periods of significant stress.   The Veteran's 
mental disorder symptoms were noted to be controlled by 
continuous medication.  

In October 2009, the Veteran was afforded an additional VA 
examination in connection with his claim, in part because he 
continued to report that his condition was worsening over time.  
The examiner indicated that the Veteran's claims file had been 
reviewed in connection with the examination and report.  The 
Veteran was noted to be taking medication for his condition, to 
include anti-depressants, and also undergoing individual 
psychotherapy.  The Veteran reported that he had trouble 
sleeping, indicating that he has nightmares of moderate severity 
approximately three times per week.  The Veteran was noted to 
have mild severity with respect to memory for names and places, 
and the Veteran indicated that he felt anxious about his 
gastrointestinal problems.  Upon examination, the Veteran was 
found to be clean and appropriately dressed, his psychomotor 
activity and speech were unremarkable, and he was cooperative and 
attentive.  The Veteran's affect was indicated to be appropriate, 
but his mood was found to be hopeless.  The Veteran stated that 
he was anxious, and that interviews made him anxious.  He was not 
able to do serial 7s, but was able to spell a word forward and 
backward.  He was oriented as to person, place, and time, and was 
indicated to have unremarkable thought process and thought 
content.  The Veteran was noted to understand the outcome of his 
behavior.  The Veteran's intelligence was indicated to be 
average.  He was found to have some sleep problems, but no 
hallucinations, no obsessive or ritualistic behavior, no panic 
attacks, no homicidal or suicidal thoughts, no episodes of 
violence, and good impulse control.  The Veteran was noted to 
have the ability to maintain minimum personal hygiene and have no 
problems with activities of daily living.  The Veteran's remote 
and recent memory was normal, and his immediate memory was 
severely impaired.  The Veteran was indicated to be unable to 
recall any word after 5 minutes delay.  The Veteran was noted to 
have retired in 1997, as he was eligible by age or duration of 
work.  After examination, the Veteran was diagnosed with 
generalized anxiety disorder and given a GAF score of 67.  The 
examiner indicated that the Veteran may be suffering from memory 
deficits secondary to old age.  The examiner also clarified that 
the medication the Veteran was taking was for symptoms of 
generalized anxiety disorder.  With respect to the Veteran's 
diagnosis, the examiner indicated that neurotic skeletal disorder 
was not a disorder included at the DSM-IV-TR.  Psychological 
factors affecting a medical condition was indicated to be a 
medical disorder accepted by the DSM-IV-TR, but the Veteran was 
found not to meet the criteria for it, based on the Veteran's 
described symptoms.  With respect to the effect of the disorder 
on the Veteran's occupation and social functioning, the examiner 
stated that there was not total occupational and social 
impairment due to mental disorder signs and symptoms; the mental 
disorder does not result in deficiencies in judgment, thinking, 
family relations, work, mood, or school; there was no reduced 
reliability and productivity; there was no occasional decrease in 
work efficiency or intermittent periods of inability to perform 
occupational tasks but with otherwise generally satisfactory 
functioning in routine behavior, self-care, and conversation; and 
there was no transient or mild signs and symptoms of mental 
disorder and no decreased work efficiency and ability to perform 
occupational tasks only during periods of significant stress.   
The Veteran's mental disorder symptoms were noted to be 
controlled by continuous medication.  

Based on the foregoing, an evaluation in excess of 30 percent for 
psychophysiological musculoskeletal disorder is not warranted.  
In order to warrant a higher evaluation, the Veteran's disorder 
must be productive of a disability picture that more nearly 
approximates that of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  The medical evidence in this case, as 
detailed above, does not rise to this level.  In addition, the 
October 2009, VA examiner found that the Veteran did not meet the 
criteria for psychological factors affecting a medical condition, 
as accepted by the DSM-IV-TR.  

The Veteran's Global Assessment of Functioning (GAF) scores were 
in the mid 60's at both examinations, reflective of mild 
symptoms.  This is consistent with the mental status examiner's 
findings as well.  In essence, none of the symptoms associated 
with the service-connected psychiatric disorder appear to more 
than mild in degree, and are noted on examination to be 
controlled with medication.  

As noted above, however, the 30 percent rating has been in effect 
for more than 20 years.  The rating is therefore protected by 
law, against reduction.  38 C.F.R. § 3.951.

The preponderance of the evidence is against the assignment of a 
rating in excess of 30 percent for the service-connected 
psychophysiological musculoskeletal disorder; there is no doubt 
to be resolved; and a rating in excess of 30 percent is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

B.  Entitlement to an evaluation in excess of 10 percent for 
gastroesophageal reflux disease and moderate sized sliding-type 
hiatal hernia.

The Veteran's service-connected gastrointestinal disability is 
rated as analogous to irritable colon syndrome (spastic colitis, 
mucous colitis, etc.) under 38 C.F.R. § 4.114, Diagnostic Code 
7319, which provides for the assignment of a noncompensable 
evaluation for mild manifestations with disturbances of bowel 
function with occasional episodes of abdominal distress.  
Assignment of a 10 percent evaluation is warranted for moderate 
manifestations with frequent episodes of bowel disturbance with 
abdominal distress.  Assignment of the maximum 30 percent 
evaluation is warranted for severe manifestations with diarrhea, 
or alternating diarrhea and constipation, with more or less 
constant abdominal distress.

The medical evidence in this case consists of post-service 
medical treatment records and VA examinations dated in February 
2008 and October 2009.   

The February 2008 examiner indicated that the Veteran's claims 
file had been reviewed in connection with the examination and 
report, although the examiner stated that the Veteran's service 
treatment records were not available.  The Veteran reported that 
he had gastrointestinal symptoms since February 2007.  His 
present symptoms were noted to be "epigastric discomfort, 
associated to heartburn, pyrosis, and nauseas."  He was given 
medication for his symptoms with good results.  The Veteran was 
noted to have 2 to 3 periods of incapacitation, lasting 
approximately 2 days per year due to stomach or duodenal disease.  
There were no episodes of abdominal colic, nausea or vomiting, or 
abdominal distention.  The Veteran was indicated to have gnawing 
epigastric pain, for several minutes, after eating, and nausea, 
several times a week.  There were no episodes of hematemesis or 
melena, but there was a history of episodic vomiting and diarrhea 
less than weekly.  There were no signs of significant weight loss 
or malnutrition, and there were no signs of anemia.  On 
examination, there was mild tenderness to palpation of epigastric 
area.  A double contrast upper GI series revealed 
gastroesophageal reflux disorder and moderate sized sliding-type 
hiatal hernia.  

In October 2009, the Veteran was again afforded a VA examination 
in connection with his claim.  The examiner indicated that the 
Veteran's claims file had been reviewed in connection with the 
examination and report.  The Veteran described reflux, leaving a 
sour taste in his mouth, epigastric burning pain, excessive 
belching, and bloating.  The Veteran indicated that he took 
medication for the condition, but that it was getting 
progressively worse.  The Veteran was indicated to have gnawing 
or burning epigastric pain daily or more often, one to several 
hours after eating.  There were no episodes of hematemesis or 
melena, but there was a history of episodic vomiting and diarrhea 
less than weekly.  There was no significant weight loss or 
malnutrition and no anemia.  After examination, the Veteran was 
diagnosed with hiatal hernia, gastroesophageal reflux above 
carina level, and duodenitis.  The examiner indicated that there 
were no effects of the problem on the Veteran's usual daily 
activities.  

In view of the foregoing evidence, the Board finds that the 
pattern of symptoms associated with the Veteran's service- 
connected gastroesophageal reflux disease and moderate sized 
sliding-type hiatal hernia more closely approximates the criteria 
for a 10 percent evaluation for irritable colon syndrome.  38 
C.F.R. § 4.7.  In order to warrant a higher evaluation, the 
disability must be productive of severe manifestations with 
diarrhea, or alternating diarrhea and constipation, with more or 
less constant abdominal distress.  The medical evidence in this 
case, while noting diarrhea less than weekly and symptoms of 
epigastric distress, does not indicate a severe condition with 
more or less constant abdominal distress.  Although the Veteran 
has frequent bouts of discomfort, constant abdominal distress is 
not demonstrated.  Thus, a higher rating under this code is not 
for application.  

Because the Veteran has a diagnosis of hiatal hernia, other 
diagnostic codes must be considered to determine whether the 
disability is more appropriately rated under another code.  In 
this regard, however, there are diseases of the digestive system, 
particularly within the abdomen, which, while differing in the 
site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition.  
Consequently, certain coexisting diseases in this area, as 
indicated in the instruction under the title "Diseases of the 
Digestive System," do not lend themselves to distinct and 
separate disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 4.14; 
38 C.F.R. § 4.113.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of the 
overall disability warrants such elevation. 38 C.F.R. § 4.114.

Under Diagnostic Code 7346, a 10 percent rating is warranted for 
a hiatal hernia with two or more of the symptoms for the 30 
percent evaluation of less severity.  A 30 percent rating is 
warranted for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by substernal 
or arm or shoulder pain, productive of considerable impairment of 
health.  Lastly, a 60 percent rating is warranted for symptoms of 
pain, vomiting, material weight loss and hematemesis or melena 
with moderate anemia; or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.114, DC 7346.

Although the Veteran has recurrent epigastric distress with 
regurgitation, there is no showing of accompanying substernal or 
arm or shoulder pain productive of considerable impairment of 
health to warrant the assignment of a 30 percent rating under 
Diagnostic Code 7346.  Although the Veteran is certainly 
competent to state that his symptoms have worsened, this does not 
necessarily mean that a higher disability rating is warranted.  
Based on the findings at the most recent VA examination, the 
criteria for the next higher, 30 percent evaluation are not more 
nearly approximated, despite an increase in symptoms.  
Considerable impairment of health is not shown.  For example, 
there is no anemia, no appreciable weight change, and no other 
objective sign of considerable decline in the overall health of 
the Veteran.  The Veteran has not been hospitalized or undergone 
any surgery for the gastrointestinal disorder.  

Therefore, the appeal for an initial evaluation in excess of 10 
percent for this disability is not warranted.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  A 10 percent evaluation for the Veteran's 
gastrointestinal disability is continued.

C. Other considerations.

The record does not establish that the schedular criteria are 
inadequate to evaluate the Veteran's disabilities so as to 
warrant assignment of higher evaluations on an extra-schedular 
basis.  In this regard, there is no showing that the Veteran's 
disabilities have resulted in marked interference with 
employment.  In addition, there is no showing that the 
disabilities have necessitated frequent periods of 
hospitalization, or that they have otherwise rendered impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors, the criteria for submission 
for assignment of extra-schedular ratings pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  Thun v. Peake, 22 Vet. App. 111 (2008); 
Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court 
held that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  The Court further held that 
when evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  Id.

Where the schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if there 
are two or more disabilities, there shall be at least one ratable 
at 40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a).

In exceptional circumstances, where the Veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  38 
C.F.R. § 4.16(b).

In this case, the Veteran does not meet the numerical criteria 
set forth above, and the Veteran's claims file does not indicate 
that the Veteran is unemployable due to her service-connected 
disabilities.  Although the Veteran maintains that he is unable 
to work due to his service-connected disabilities, the VA 
examinations indicate that the Veteran retired in 1997 because he 
was age-eligible.  Therefore, further consideration of a TDIU is 
not warranted at this time. 


ORDER

An evaluation in excess of 30 percent for the service-connected 
psychophysiological musculoskeletal disorder is denied. 

An initial evaluation in excess of 10 percent for the 
gastroesophageal reflux disease and moderate sized sliding-type 
hiatal hernia, is denied.  








REMAND

The Veteran's claim of entitlement to a separate disability 
evaluation for headaches must be remanded.

In a July 2008 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, the RO denied entitlement to a 
separate disability evaluation for headaches.  The Veteran filed 
a notice of disagreement in August 2008 with respect to the 
"headaches condition."  The August 2008 submission is a valid 
notice of disagreement with respect to the denial of entitlement 
to a separate disability evaluation for headaches.  The RO did 
not issue a statement of the case with respect to this claim.  

Based on the foregoing, the Veteran filed a timely notice of 
disagreement with respect to the July 2008 RO decision denying a 
separate disability evaluation for headaches.  Because the RO has 
not furnished the Veteran a statement of the case that addresses 
the issue, a remand is warranted.  38 C.F.R. § 20.201, 20.300-
301.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see 
also Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran a statement of the case 
addressing the issue of entitlement to a 
separate evaluation for headaches, to include 
notification of the need, and the appropriate 
time period, in which to file a substantive 
appeal to perfect the issues, in accordance 
with 38 C.F.R. § 19.30.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


